Case 20-13557-elf    Doc 149    Filed 02/12/21 Entered 02/16/21 08:24:38         Desc Main
                                Document Page 1 of 2



                    UNITED STATES BANKRUPTCY COURT
               FOR THE EASTERN DISTRICT OF PENNSYLVANIA
__________________________________________
                                           :
In Re:                                     : Chapter 11
                                           :
STEPHEN TODD WALKER,                       : Bankruptcy No. 20-13557(ELF)
                                           :
                        Debtor.            :


                                         ORDER


                      12th
      AND NOW, this ________             February
                             day of ____________________, 2021, upon consideration of

the Emergency Motion to Continue Hearing to Confirm Debtor Stephen Todd Walker’s

First Amended    Plan   for   Reorganization   for   Small   Business   under   Chapter   11

Scheduled for February 10, 2021 at 2:00 pm ("the Motion"), filed by John E. Schade and

Marilyn Schade, and after a hearing, and for the reasons stated in court it is hereby

ORDERED that the Motion is DENIED.




                                         ______________________________________
                                          ERIC L. FRANK
                                          U.S. BANKRUPTCY JUDGE
Case 20-13557-elf         Doc 149      Filed 02/12/21 Entered 02/16/21 08:24:38              Desc Main
                                       Document Page 2 of 2



         4)       All discovery related to Debtor’s status as a stockbroker shall take place within

                  forty-five (45) days of the date of this Order; and

         5)       Briefs shall be submitted to this Court on the subject of Walker’s

                  Status as a stockbroker as it relates to his ability to file a Petition under Chapter 11

                  shall be filed within 60 days of the entry of this Order with argument and/or hearing

                  to be set on the issue for a subsequent date on ____________________.



                                                          BY THE COURT:


                                                          _________________________________
                                                          ERIC L. FRANK
                                                          United States Bankruptcy Judge




4849-0387-2475, v. 1



                                                     2
